Burnett, J., delivered the opinion of the Court—Terry, C. J., and Field, J., concurring.
The defendant was indicted, tried, and convicted for the conversón to his own use, whilst bailee, of certain coin and gold-dust, the property of one John A. Clary. Motions were made in arrest of judgment and for a new trial, which were overruled by the Court below, and the defendant appealed.
*315The indictment is defective in not stating the character of the bailment, and in the description of the coin. (The People v. A. A. Cohen, 8 Cal. R., 42.) It is unnecessary to notice the other points made by appellant.
It is but just to state that the indictment was drawn and the trial had before the decision of this Court in the case of Cohen was rendered.
Judgment reversed, and cause remanded for further proceedings.